Citation Nr: 0836546	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-20 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status.

The Board remanded this case for additional development in 
May 2006.  As the requested development has been 
accomplished, this case is properly before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence shows that the veteran is in need of 
regular aid and attendance from another person due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for aid and attendance have been met. 38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to special monthly compensation 
for his service-connected disabilities.  He has been granted 
service connection for (1) residuals of a shell fragment 
wound to the face, and eyes, rated at 30 percent disabling, 
(2) residuals of a shell fragment wound of the left forearm, 
resulting in fracture of the ulna and deformity and injury to 
muscle group VII, rated as 20 percent disabling, (3) 
residuals of a shell fragment wound, left wrist, with injury 
to muscle group VIII, rated as 10 percent disabling, (4) 
residuals of a shell fragment wound, left hand, with 
amputation of the left ring finger and skin graft, rated as 
10 percent disabling, (5) residuals of a shell fragment wound 
to the chest with injury to muscle group XXI, rated as 10 
percent disabling, (6) residuals of a shell fragment wound , 
right foot, resulting in fracture of OS calcis, rated as 10 
percent disabling, (7) residuals of a shell fragment wound of 
the left leg with injury to muscle group XI, rated as 10 
percent disabling, and (8) tinnitus, rated as 10 percent 
disabling.  In addition, the veteran has been granted service 
connection for conjunctivitis, a post-operative inguinal 
hernia, residuals of a shell fragment wound of the right 
thigh, residuals of a shell fragment wound to the left thigh, 
residuals of a shrapnel injury to the neck, hearing loss, 
otitis media, and multiple first degree burn scars, all rated 
as non-compensable.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(b) (2007).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: (1) inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; (2) frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness; (4) inability to attend to the wants of 
nature; or (5) physical or mental incapacity which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

Under 38 U.S.C.A. § 1114(s), special monthly compensation 
also is payable if the veteran has a single service-connected 
disability rated as 100 percent and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems; or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. 1114(s) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.350(i)(2) (2007).

A July 2006 VA examination report shows the veteran was 
brought in by his wife who had been married to the veteran 
for the past 10 years.  He was totally dependent on her and 
she provided 24-hour care for him seven days a week.  The 
veteran had multi-system diseases including injuries to the 
arms and legs, mostly the left side.  He had a history of 
recurrent falls recently and a very unsteady gait; he could 
not walk.  He also had non-service connected disabilities of 
orthostatic hypertension, generalized degenerative disease 
and arthralgia, and history of prostate cancer and syncope.  
He used a wheelchair most of the time and an electric 
scooter.  At home, he tried to use a cane.  His wife stated 
that his general condition had deteriorated in the past two 
years and his stamina and strength had gone down 
considerably.  He needed the regular assistance of his wife 
in dressing, undressing, and putting on shoes and socks.  
Also, he needed help in showering and bathing, cooking and 
cleaning.  They had special equipment in the bathroom 
including a shower chair or tool ware at the bathtub.  
Although he could feed himself he could not drive.  He was 
not permanently bedridden; he could transfer with some 
difficulty from the bed to the toilet and the bathroom.  But 
when he sat, he slumped on the bed or toilet and it took his 
wife's help to get him out of the toilet or get him up.  He 
also felt dizzy from time to time since he had a history of 
postural hypertension.  He has had an eye operation for 
cataracts and had intraocular lens implants.  He wore bifocal 
glasses and his memory was going down, but he could still 
write a check.  He was weak and unsteady on his feet and did 
not have the capacity to protect himself from the hazards and 
dangers of the daily environment like from falls, fire, or 
flooding.  He also was incontinent and wore a diaper and 
Depends.  Regarding activity of the daytime, after getting up 
his wife helped him in dressing and getting ready.  She fixed 
breakfast, lunch, and dinner.  He could not go outside by 
himself.  He passed the time watching television.  In a 
sense, he was totally dependent on his wife.

On physical examination, there were no sensory deficits.  His 
gait was unbalanced and he was taking short steps.  The 
examiner and his wife had to get him out of the wheelchair.  
He had scars of an old injury in the left upper arm and left 
leg.  The left side was slightly weaker than the right side.  
The function of the upper extremity was weak from arthritis.  
The examiner determined that the veteran had multi-system 
diseases including injury to the forearm muscles, shoulder 
muscles, lower leg injury, and residuals of foot injury while 
the veteran was in service.  He also had a history of 
recurrent falls, prostate cancer, and generalized arthritis 
and osteoporosis.  He had a severe deficiency in daily living 
and needed 24-hour help and assistance from his wife who was 
providing for him in the form of dressing, undressing, 
bathing, and showering.  He did not have the capacity or 
capability to protect himself from the hazards and dangers of 
daily environment like from falls, fire, or flooding.  Aid 
and attendance was recommended.

In September 2007, the same VA examiner provided an opinion 
that the veteran should be considered totally and permanently 
disabled due to his service connected conditions of residuals 
of forearm muscle injury, foot injury, shoulder muscle 
injury, and hand and lower leg muscle injury.  Aid and 
attendance was recommended due to the residuals of the 
service-connected conditions.

A May 2008 memorandum from the VA Director of the Appeals 
Management Center to the VA Director of Compensation and 
Pension recommended an award for special monthly compensation 
due to the need for regular aid and attendance.  
 
The Director of Compensation and Pension found instead that 
the evidence did not show the veteran was experiencing 
increased disability from his service-connected disabilities 
but, rather, required the regular aid and attendance of 
another person, or was housebound due to disabilities for 
which service connection was neither claimed nor established.  
The Director cited to an April 2004 VA hospital assessment of 
syncope recurrent, secondary to orthostatic hypertension; 
continued weakness, especially right lower extremity, 
following the syncope, cause unknown; and history of and 
Wolff-Parkinson disease, hypertension, and ulcerative 
colitis.  The Director also noted, but apparently 
disregarded, the September 2007 VA opinion which found the 
veteran required aid and attendance as a result of his 
service-connected disabilities.

The veteran suffers from multiple disabilities, some of which 
are service-connected.  A physician has determined that the 
veteran needs aid and attendance based on his service-
connected disabilities.  A competent medical professional 
makes this opinion and VA is not free to substitute its own 
judgment for that of such a medical professional.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Director of 
the Appeals Management Center agreed that aid and attendance 
was appropriate.  

The negative evidence consists of the opinion from the 
Director of Compensation and Pension, who is not shown to be 
a medical professional and, accordingly, the opinion is of no 
probative value.  Given that the only competent medical 
opinion of record is favorable to the veteran's claim, aid 
and attendance is warranted.  See 38 C.F.R. § 3.102.  The 
record shows that the veteran's physical incapacity requires 
care and assistance on a regular basis to protect him from 
the hazards or dangers incident to his daily environment.  
See 38 C.F.R. § 3.352(a).  He also needs assistance in 
dressing and undressing himself and keeping himself 
ordinarily clean and presentable.  Id.  While he has multiple 
disabilities that are the cause for his present impairment, 
including some disabilities that are not service-connected, 
the medical evidence of record contains an opinion from a 
medical professional that the service-connected disabilities 
are the cause of the need for aid and attendance.  

The veteran's claim for special monthly compensation due to 
the need for aid and attendance or housebound status has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to the rules and 
payment of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


